Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 1 of 31 PageID: 1



James E. Cecchi                               Maya Saxena (pro hac vice forthcoming)
Donald A. Ecklund                             Joseph E. White, III (pro hac vice forthcoming)
CARELLA, BYRNE, CECCHI,                       Lester R. Hooker (pro hac vice forthcoming)
  OLSTEIN, BRODY & AGNELLO, P.C.              SAXENA WHITE P.A.
5 Becker Farm Road                            7777 Glades Road, Suite 300
Roseland, New Jersey 07068                    Boca Raton, FL 3334
Telephone: (973) 994-1700                     Telephone: (561) 394-3399

Liaison Counsel for Plaintiff Tiandong Tang         -and-

                                              Steven B. Singer (pro hac vice forthcoming)
                                              10 Bank Street, 8th Floor
                                              White Plains, NY 10606
                                              Telephone: (914) 437-8551

                                              Counsel for Plaintiff Tiandong Tang

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


TIANDONG TANG, Individually and on Behalf        Case No.:
of All Others Similarly Situated,
                                                 CLASS ACTION
                            Plaintiff,
                                                 COMPLAINT FOR VIOLATIONS OF
              v.                                 THE FEDERAL SECURITIES LAWS

EASTMAN KODAK COMPANY, JAMES V.                  DEMAND FOR JURY TRIAL
CONTINENZA, AND DAVID BULLWINKLE,

                            Defendants.
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 2 of 31 PageID: 2



       Plaintiff Tiandong Tang (“Plaintiff”), by and through his attorneys, alleges the following

upon information and belief, except as to those allegations concerning Plaintiff, which are

alleged upon personal knowledge. Plaintiff’s information and belief is based upon, among other

things, his counsel’s investigation, which includes without limitation: (a) review and analysis of

public filings made by the Eastman Kodak Company (“Kodak” or the “Company”) and other

related parties and non-parties with the U.S. Securities and Exchange Commission (“SEC”); (b)

review and analysis of press releases and other publications disseminated by certain of the

Defendants and other related non-parties; (c) review of news articles, shareholder

communications, conference call transcripts, and postings on Kodak’s website concerning the

Company’s public statements; and (d) review of other publicly available information concerning

Kodak and the Individual Defendants.

I.     NATURE OF THE ACTION

       1.       This is a federal securities class action against Kodak and certain of its current

and/or former officers and directors (collectively, “Defendants”) for violations of the federal

securities laws. Plaintiff brings this action on behalf of all persons or entities that purchased or

otherwise acquired Kodak common stock from July 27, 2020 through August 7, 2020, inclusive

(the “Class Period”), seeking to pursue remedies under the Securities Exchange Act of 1934 (the

“Exchange Act”).      The action alleges that Defendants engaged in a fraudulent scheme to

artificially inflate the Company’s stock price in violation of Sections 10(b) and 20(a) of the

Exchange Act.

       2.       Kodak is a technology company that provides hardware, software, consumables,

and services to customers in commercial print, packaging, publishing, manufacturing, and

entertainment. On July 27, 2020, Kodak issued a statement to media outlets based in Rochester,
                                                 1
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 3 of 31 PageID: 3



New York, where it is headquartered, on the imminent public announcement of a “new

manufacturing initiative” involving the U.S. International Development Finance Corporation

(“DFC”) and the response to COVID-19.         Following media publication of Kodak’s initial

statement about the deal, the Company claimed this information was released inadvertently.

         3.    On the same day, to further a scheme to profit from the use of material non-public

information about the deal before its official disclosure, Kodak granted its CEO and Executive

Chairman, Defendant Jim Continenza, 1.75 million stock options at a conversion price of

between $3.03 and $12 per share. Additionally, the Company awarded 45,000 stock options

each to its CFO, Defendant David Bullwinkle, Vice President Randy Vandagriff, and General

Counsel Roger Byrd. On the day these options were awarded, Kodak’s stock price closed at

$2.62 per share, well below the lowest conversion price, meaning these options were “out of the

money” when they were awarded. That would immediately change to an astronomical degree

the very next day.

         4.    On July 28, 2020, the price of Kodak’s shares jumped 200%, from $2.62 per share

on July 27, 2020 to $7.94 per share, following news that the Company had won a $765 million

government loan from the DFC under the Defense Production Act (“DPA”) to produce

pharmaceutical materials, including ingredients for COVID-19 drugs. Shares continued to surge

by over 300% the next day to close at $33.20 per share on July 29, 2020. This massive stock

price increase allowed Defendant Continenza and other Kodak insiders to enrich themselves

spectacularly from the compensation scheme, as their stock options were now very much “in the

money.” Continenza alone saw the value of his options go from zero to $50 million in just 48

hours.



                                               2
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 4 of 31 PageID: 4



       5.      In the days following the deal announcement, details began to emerge revealing

the Company’s further deception surrounding the compensation scheme. On August 1, 2020, a

Reuters article reported new details of the “unusual” 1.75 million option grant to Defendant

Continenza.    The article emphasized that the options award “occurred because of an

understanding” between Continenza and Kodak’s Board of Directors “that had previously neither

been listed in his employment contract nor made public.”

       6.      On this news, Kodak’s shares fell $6.91 per share the next trading day, or 32%,

from $21.85 per share on July 31, 2020, to $14.94 per share on August 3, 2020.

       7.      On August 4, 2020, before the market opened, an article published on CQ Roll

Call reported that United States Senator Elizabeth Warren submitted a letter to the SEC

requesting an investigation of the deal and Kodak for apparent violations of the securities laws

and SEC regulations. The letter noted that on June 23, 2020, Defendant Continenza purchased

46,737 shares and board member Philippe Katz (“Katz”) purchased 5,000 shares—stock trades

that “raise questions about several different insider trading laws.” According to the letter, each

purchase “made while the company was involved in secret negotiations with the government

over a lucrative contract raises questions about whether these executives potentially made

investment decisions based on material, non-public information derived from their positions,” in

violation of the Securities Exchange Act of 1934.

       8.      Additionally, the letter pointed to the Company’s initial July 27, 2020

announcement of the deal to some media outlets, followed by the subsequent frenzy in trading of

its shares—a one-day volume of over 1.6 million shares, compared to volume of only 75,000

shares on the previous trading day—as cause for investigation into “how Kodak handled what



                                                3
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 5 of 31 PageID: 5



appears to be ‘nonintentional disclosure of material nonpublic information,’” in possible

violation of Rule 100 of SEC Regulation FD.

       9.      Also on August 4, 2020, according to an article published in the Wall Street

Journal, the SEC commenced an investigation into “how Kodak controlled disclosure of the

loan, word of which began to emerge on July 27, 2020.” The article stated that “[t]he SEC is

also expected to examine the stock options granted to executives on July 27,” which “instantly

became profitable” when Kodak’s government loan was announced.

       10.     Additionally, on August 4, 2020, Kodak Board member George Karfunkel

(“Karfunkel”) and his wife Renee Karfunkel disclosed to the SEC a July 29, 2020 donation of 3

million of their 6.3 million Kodak shares to a religious institution in Brooklyn, New York, that

he actually founded and controlled, a gift valued at $116.3 million. Notably, this “charitable”

donation took place one day after the DPA loan announcement, the day Kodak’s stock peaked,

and was provided to a congregation that had only been incorporated since 2018, used a Brooklyn

accountant’s office as its mailing address, had no website, and for which Karfunkel himself

served as the President and Chief Financial Officer—one of only three officers of the purported

charity. One of the other officers was a former Karfunkel company executive who was also an

accountant for a Karfunkel family foundation. The Wall Street Journal later reported that, while

the organization described itself as an Orthodox Jewish synagogue, in fact it only appeared to

have “a small space attached to a three-story apartment building on a quiet side street.” The

article also reported that the donation represented the single largest gift recorded to a religious

group, and would generate tens of millions of dollars in income-tax benefits for Karfunkel. A

Mother Jones article found that the Karfunkels would be able to “pocket a deduction between



                                                4
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 6 of 31 PageID: 6



$52.5 million and $180 million.” Karfunkel’s gift is now the subject of an internal review by the

Company’s outside counsel.

       11.     As a result of the revelations on August 4, 2020, the Company’s stock price

dropped another $0.54, or 4%, from $14.94 per share on August 3, 2020, to $14.40 per share on

August 4, 2020.

       12.     On August 5, 2020, several Congressional committees sent a joint letter to

Defendant Continenza seeking documents about the loan, insider trading, and stock options for

their review of “DFC’s decision to award this loan to Kodak despite your company’s lack of

pharmaceutical experience and the windfall gained by you and other company executives as a

result of this loan” which raised “questions that must be thoroughly examined.” The committees

also sent a document request to the DFC’s Chief Executive Officer on the same day, inquiring

about the Kodak loan, which the letter noted was “an organization that was on the brink of

failure in 2012 and was unsuccessful in its previous foray into pharmaceutical manufacturing.”

       13.     Finally, in response to increasing public awareness and Congressional and

regulatory scrutiny of Kodak’s fraudulent scheme, the DFC paused the deal. On August 7, 2020,

after the market closed, the DFC announced, “On July 28, we signed a Letter of Interest with

Eastman Kodak. Recent allegations of wrongdoing raise serious concerns. We will not proceed

any further unless these allegations are cleared.”

       14.     On this news, the Company’s stock price declined $4.15, or 28%, from $14.88 per

share on August 7, 2020, to $10.73 per share on August 10, 2020.

       15.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s common stock, Plaintiff and the other Class

members have suffered significant losses and damages.
                                                 5
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 7 of 31 PageID: 7



II.    JURISDICTION AND VENUE

       16.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§78j(b) and 78t(a)), and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

       17.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §1331 and Section 27 of the Exchange Act (15 U.S.C. §78aa).

       18.     Venue is proper in this Judicial District pursuant to 28 U.S.C. §1391(b), Section

27 of the Exchange Act (15 U.S.C. §78aa(c)). Substantial acts in furtherance of the alleged fraud

or the effects of the fraud have occurred in this Judicial District. Many of the acts charged

herein, including the dissemination of materially false and/or misleading information, occurred

in substantial part in this Judicial District. The Company is also incorporated in this District.

       19.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

III.   PARTIES

       20.     Plaintiff Tiandong Tang, as set forth in the accompanying certification,

incorporated by reference herein, purchased Kodak common stock during the Class Period, and

suffered damages as a result of the federal securities law violations and the false and/or

misleading statements and/or material omissions alleged herein.

       21.     Defendant Kodak is a New Jersey corporation with its principal executive offices

located in Rochester, New York. Kodak’s securities are traded on the NYSE under the symbol

“KODK.”
                                                  6
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 8 of 31 PageID: 8



         22.   Defendant James V. Continenza (“Continenza”) has served at all relevant times as

the Chief Executive Officer (“CEO”) and Executive Chairman of the Board of Directors of

Kodak.

         23.   Defendant David Bullwinkle (“Bullwinkle”) has served at all relevant times as the

Chief Financial Officer (“CFO”) and Senior Vice President of Kodak.

         24.   Defendants Continenza and Bullwinkle are collectively referred to hereinafter as

the “Individual Defendants.” The Individual Defendants, because of their positions with the

Company, possessed the power and authority to control the contents of Kodak’s reports to the

SEC, as well as its press releases and presentations to securities analysts, money and portfolio

managers and institutional investors, i.e., the market. Each defendant was provided with copies

of the Company’s reports and press releases alleged herein to be misleading prior to, or shortly

after, their issuance, and had the ability and opportunity to prevent their issuance or cause them

to be corrected.   Because of their positions and access to material non-public information

available to them, each of these Defendants knew that the adverse facts specified herein had not

been disclosed to, and were being concealed from, the investing public, and that the positive

representations which were being made were then materially false and/or misleading. The

Individual Defendants are liable for the false statements pleaded herein, as those statements were

each “group-published” information and were the result of the collective actions of the

Individual Defendants.

IV.      SUBSTANTIVE ALLEGATIONS

         A.    Background

         25.   Kodak is a global technology company focused on print and advanced materials

and chemicals, with its historic basis on photography. Kodak traditionally provides packaging,
                                                7
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 9 of 31 PageID: 9



functional printing, graphic communications and professional services for businesses around the

world. Its main business segments are Traditional Printing, Digital Printing, Advanced Materials

and Chemicals, Brand, and All Other (comprised of the Company’s Eastman Business Park

technology center and industrial complex).

       26.     On May 14, 2020, President Donald J. Trump signed an Executive Order

delegating authority to the Chief Executive Officer of the DFC under the Defense Production Act

of 1950 to “make loans, make provision for purchases and commitments to purchase, and take

additional actions to create, maintain, protect, expand, and restore the domestic industrial base

capabilities, including supply chains within the United States and its territories . . . needed to

respond to the COVID-19 outbreak.” The Executive Order was enacted to advance “the policy

of the United States to further expand domestic production of strategic resources needed to

respond to the COVID-19 outbreak, including strengthening relevant supply chains within the

United States and its territories.” According to a July 30, 2020 Bloomberg article, Kodak

officially filed an application for the new program in mid-June. Form 4’s filed with the SEC

stated that on June 23, 2020, Defendant Continenza purchased 46,737 shares at an average price

of $2.22 per share and Director Katz purchased 5,000 shares at $2.22 per share.

       B.      Defendants’ Materially False and Misleading Statements

       27.     On July 27, 2020, Kodak sent a news advisory to several media outlets in

Rochester, New York stating there was a “new manufacturing initiative that could change the

course of history for Rochester and the American People.”          Media reports discussing the

statement noted that a press conference would be held the next day with Pentagon officials and

that the initiative involved the DFC and the response to COVID-19. An article published in the



                                                8
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 10 of 31 PageID: 10



Wall Street Journal on July 29, 2020 stated that Kodak told outlets that published the

information that it was purportedly for “background only,” not publication.

          28.   Kodak’s announcement and the media reports caused an immediate spike in the

Company’s trading volume, which reached a volume of 1.65 million shares on July 27, 2020,

compared to just under 75,000 shares on the previous trading day. Kodak’s share price increased

$0.52 cents, or 24%, from $2.10 per share on July 24, 2020 to $2.62 per share on July 27, 2020.

          29.   On July 28, 2020, before the open of the stock market, RochesterFirst.com

published an article entitled “Kodak lands $765mm federal loan to develop prescription drug

ingredients, aims to add 300 jobs in Rochester.”       The article stated that “Eastman Kodak

Company officials, along with Washington D.C. leaders, announced an agreement for a $765

million federal loan to support the launch of Kodak Pharmaceuticals — a new arm of the

company that poses to transform the business into an industry leader in prescription drug

manufacturing.” This was the first such loan made under the DPA. In the article, Continenza

stated, “Kodak is proud to be a part of strengthening America’s self-sufficiency in producing the

key pharmaceutical ingredients we need to keep our citizens safe” and that “[b]y leveraging our

vast infrastructure, deep expertise in chemicals manufacturing, and heritage of innovation and

quality, Kodak will play a critical role in the return of a reliable American pharmaceutical supply

chain.”

          30.   Later that same day, the DFC announced that its Chief Executive Officer Adam

Boehler and Continenza signed a letter of interest (“LOI”) for the DFC to provide the $765

million loan to Kodak “to support the launch of Kodak Pharmaceuticals, a new arm of the

company that will produce critical pharmaceutical components.” This loan would support the

costs needed to repurpose the Company’s existing facilities in Rochester, New York and St.
                                                9
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 11 of 31 PageID: 11



Paul, Minnesota to produce pharmaceutical ingredients domestically. At the press conference

announcing the loan, Continenza said: “The new Kodak operations will create over 300 jobs in

Rochester, including close to 1200 indirect jobs in its buildout. We’re also going to have

approximately 30 to 60 jobs in Minneapolis. These two regions will greatly benefit from the

new economy and the new venture for Kodak moving into the pharmaceutical business.”

       31.    Although Kodak did not issue its own press release, according to the website

Benzinga, a Kodak spokesperson stated the “official press release” was published by the DFC,

and the Company would not publish its own. The DFC press release stated that the LOI’s

signing indicated “Kodak’s successful completion of DFC’s initial screening and will be

followed by standard due diligence conducted by the agency before financing is formally

committed.”

       32.    In a Wall Street Journal article published the same day, Continenza said that the

loan must be repaid over 25 years. Continenza also said that under the deal, Kodak would

produce “starter materials” and “active pharmaceutical ingredients” used to produce generic

medicines. Continenza also touted the Company’s existing readiness for the shift to

pharmaceuticals, stating, “We have a long, long history in chemical and advanced materials—

well over 100 years,” and that Kodak’s existing infrastructure allowed the Company “to get up

and running quickly.”

       33.    On July 29, 2020, Continenza appeared on CNBC’s Squawk Box, where he

discussed the deal. When asked if the loan was a “done deal,” Continenza responded: “We feel

very comfortable that we can bank on it. We have some work to do. . . . We feel very

comfortable we’re gonna get to the end game. We signed a letter of interest. We’ve been

working on this for a few months. We feel very comfortable we’re gonna get to the end game
                                             10
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 12 of 31 PageID: 12



or we wouldn’t be probably sitting here.” In response to a question about the extremely high

trading volume on July 27 and whether word about the deal had gotten out, Continenza replied,

“I don’t know. I mean, obviously this has been a pretty tight kept secret, obviously, even until

the last day, basically. I couldn’t tell you what influenced [the volume] or didn’t.” After the

interviewer commented that it didn’t look like the deal was “a well-kept secret,” Continenza said,

“Well, we knew for over a week.”

       34.     On the same day Continenza gave this interview, Form 4’s filed with the SEC

stated that on July 27, 2020, Kodak granted Continenza 1.75 million stock options at a

conversion price of between $3.03 and $12 per share. Additionally, the Company awarded

45,000 stock options each to its CFO David Bullwinkle, Vice President Randy Vandagriff, and

General Counsel Roger Byrd at the same conversion prices.

       35.     Over a three-day period, immediately after the stock option awards, Kodak’s

stock price shot up over 1,000%, an increase of $30.58 per share, from $2.62 per share on July

27, 2020, to $33.20 per share at the close of trading on July 29, 2020. At one point during

trading on July 29, 2020, the stock reached a high of $60.00. The value of Continenza’s stock

options shot up to $50 million in a few short days. Similarly, the other executives saw their

options increase in value individually to $1.2 million for options below the money when issued.

Additionally, Continenza and Katz’ June 23 stock purchases, made while Kodak was negotiating

the deal, were worth about $1.5 million and $166,000, respectively, at the close of trading on

July 29.

       36.     The statements referenced in ¶¶27-35 were materially false and/or misleading

because they misrepresented and failed to disclose material information pertaining to the

Company’s business and operations, which were known to Defendants or recklessly disregarded
                                               11
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 13 of 31 PageID: 13



by them. Specifically, Defendants failed to disclose that the Company had granted Defendant

Continenza and several other Company insiders millions of dollars’ worth of stock options,

immediately prior to the Company publicly disclosing that it had received a $765 million loan

from the DFC to produce drugs to treat COVID-19, which Defendants knew would cause

Kodak’s stock to immediately increase in value once the deal was announced. In addition, while

in possession of this material non-public information, Defendant Continenza and other Company

insiders purchased tens of thousands of the Company’s shares immediately prior to the

announcement, again at prices that they knew would increase exponentially once news of the

loan became public.    As a result of the foregoing, Defendants’ statements about Kodak’s

business, operations, and prospects were false and misleading and/or lacked a reasonable basis

when made. As a result of this fraudulent scheme, Defendants artificially inflated the Company’s

stock price throughout the Class Period and made investment decisions based on material, non-

public information derived from their positions at Kodak.

       C.     The Truth Begins to Emerge

       37.    On August 1, 2020, a Reuters article reported new details of the “unusual” 1.75

million option grant to Continenza. The article stated that according to “a person familiar with

the arrangement,” the options award “occurred because of an understanding” between

Continenza and Kodak’s Board of Directors “that had previously neither been listed in his

employment contract nor made public.” Further, “The decision to grant Continenza options was

never formalized or made into a binding agreement, which is why it was not disclosed

previously.” Concurrently, market observers questioned why Kodak, historically a technology

company, had been selected for a DPA loan related to pharmaceutical supplies over companies

with more experience in the pharmaceutical industry.
                                               12
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 14 of 31 PageID: 14



       38.     In reaction to the news, Kodak’s stock price plummeted $6.91 per share, to close

at $14.94 on August 3, 2020—a decline of over 34% per share.

       39.     As public scrutiny of the deal increased, government officials and the SEC also

took action. On August 4, 2020, before the market opened, an article published on CQ Roll Call

reported that Senator Elizabeth Warren submitted a letter to the SEC requesting an investigation

of the deal and Kodak for apparent violations of securities laws and an SEC regulation.

Specifically, the letter noted that Continenza and Katz’ June 23, 2020 stock purchases “raise

questions about several different insider trading laws.” According to the letter, each purchase

“made while the company was involved in secret negotiations with the government over a

lucrative contract raises questions about whether these executives potentially made investment

decisions based on material, non-public information derived from their positions,” in violation of

the Securities Exchange Act of 1934.

       40.     The letter also pointed to the Company’s initial July 27, 2020 announcement of

the deal to some media outlets, followed by the subsequent frenzy in trading of its shares—a

one-day volume of over 1.6 million shares, for a stock that averaged only 236,000 shares traded

per day in 2019—as cause for concern about “how Kodak handled what appears to be

‘nonintentional disclosure of material nonpublic information,’” in possible violation of Rule 100

of SEC Regulation FD. The letter also stated that following the July 27 disclosure, by SEC

regulation the Company should have fully disclosed the deal to investors. But Kodak “made no

such full disclosure . . . Instead, ‘the company asked the reporters to remove the information after

they posted it.’”

       41.     Also on August 4, 2020, according to an article published in the Wall Street

Journal, the SEC commenced an investigation into “how Kodak controlled disclosure of the
                                                13
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 15 of 31 PageID: 15



loan, word of which began to emerge on July 27, 2020.” Additionally, the article stated that

“[t]he SEC is also expected to examine the stock options granted to executives on July 27,”

which “instantly became profitable” when Kodak’s government loan was announced.

       42.     Additionally, on August 4, 2020, Kodak Director Karfunkel and his wife Renee

Karfunkel filed a Schedule 13D with the SEC disclosing their July 29, 2020 donation of 3

million of their 6.3 million shares to Congregation Chemdas Yisroel based in Brooklyn, New

York, a purportedly religious organization that Karfunkel actually founded, controlled, and

personally benefited from. Using the average of the stock’s high and low that day of $38.75, the

gift was worth $116.3 million, an amount representing “the single largest gift recorded to a

religious group.” On August 11, 2020, the Wall Street Journal published an article entitled,

“Kodak Insider Makes Well-Timed Stock Gift of $116 Million to Religious Charity He Started.”

The article emphasized that the congregation had only been incorporated in 2018, and used a

Brooklyn accountant’s office as its mailing address. While the organization described itself in its

state registration statement “as an Orthodox Jewish synagogue that conducts religious services,

classes, lectures and seminars,” in fact it only appeared to have “a small space attached to a

three-story apartment building on a quiet side street.” Significantly, Karfunkel was listed in

securities filings as the charity’s President, and is one of only three officers at the charity. The

organization’s registration also listed as its Secretary “a former executive of a Karfunkel

company who is listed as the accountant for the Karfunkels’ family foundation in federal tax

filings.” The article further emphasized that the donation took place on July 29, 2020—one day

after the DPA loan announcement and the day that Kodak’s stock reached its recent high—and

that Karfunkel stood to receive tens of millions of dollars in income tax benefits. A Mother

Jones article observed that, since the congregation is a tax-exempt organization, the Karfunkels
                                                14
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 16 of 31 PageID: 16



“will be able to claim this donation as a tax deduction” and “pocket a deduction between $52.5

million and $180 million.” Karfunkel’s gift is now the subject of an internal review by the

Company’s outside counsel.

       43.     In total, Kodak’s stock price plummeted over $29 per share over four trading

days, falling from $33.20 per share at opening on July 29, 2020 to closing at just $14.40 per

share on August 4, 2020—a decline of over 57% as a result of Defendant’s fraudulent actions.

       44.     On August 5, 2020, several House Congressional committees—the Select

Subcommittee on the Coronavirus Crisis, the Committee on Financial Services, and the

Committee on Oversight and Reform—sent a joint letter to Continenza seeking documents about

the loan, insider trading, and stock options for their review of “DFC’s decision to award this loan

to Kodak despite your company’s lack of pharmaceutical experience and the windfall gained by

you and other company executives as a result of this loan raise questions that must be thoroughly

examined.” The committees also sent a document request to the DFC CEO Adam Boehler on

the same day inquiring about the loan supporting Kodak, “an organization that was on the brink

of failure in 2012 and was unsuccessful in its previous foray into pharmaceutical

manufacturing.”

       45.     In a letter to the SEC dated August 5, 2020, United States Representative Maxine

Waters, Chairwoman of the House Financial Services Committee, and other members of

Congress expressed “serious concerns arising from a series of securities transactions engaged in

by [Kodak], its executive officers and its board members,” that occurred “at, or around the time

Kodak learned it could be eligible to receive a $765 million [DPA] loan.” The letter also said

Continenza’s stock options were “issued under unusual circumstances” and “based on some

peculiar and unwritten ‘understanding,’” and that Continenza and Katz’ June stock purchases
                                                15
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 17 of 31 PageID: 17



“[m]ost concerningly . . . were made prior to the DPA loan becoming public information, but

while Kodak was in discussions regarding the loan.”

       46.     Most recently, on August 7, 2020, the Company issued a press release announcing

the appointment of a special committee of its Board of Directors who would “oversee an internal

review of recent activity by the Company and related parties in connection with the

announcement of a potential loan by the U.S. International Development Finance Corporation to

support the launch of Kodak Pharmaceuticals.” According to Dow Jones, Karfunkel’s gift of 3

million shares to a religious institution is included in this review.

       47.     On the same day, after close of trading, the DFC announced: “On July 28, we

signed a Letter of Interest with Eastman Kodak. Recent allegations of wrongdoing raise serious

concerns. We will not proceed any further unless these allegations are cleared.” On this news,

shares of Kodak dropped another 28%, from $14.88 per share at close of trading on August 7,

2020, to $10.73 per share on August 10, 2020.

V.     CLASS ACTION ALLEGATIONS

       48.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all those who purchased or

otherwise acquired Kodak common stock during the Class Period and who were damaged

thereby (the “Class”). Excluded from the Class are Defendants, members of the immediate

family of each of the Individual Defendants, any subsidiary or affiliate of Kodak and the

directors, officers and employees of the Company or its subsidiaries or affiliates, or any entity in

which any excluded person has a controlling interest, and the legal representatives, heirs,

successors and assigns of any excluded person.



                                                  16
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 18 of 31 PageID: 18



       49.     The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members is unknown to Plaintiff at this time

and can only be ascertained through appropriate discovery, Plaintiff believes that there are

hundreds or thousands of members in the proposed Class. Throughout the Class Period, Kodak’s

securities were actively traded on the NYSE, an open and efficient market, under the symbol

“KODK.” Millions of Kodak shares were traded publicly during the Class Period on the NYSE.

As of July 24, 2020, Kodak had approximately 44 million shares of common stock outstanding.

Record owners and the other members of the Class may be identified from records maintained by

Kodak and/or its transfer agents and may be notified of the pendency of this action by mail,

using a form of notice similar to that customarily used in securities class actions.

       50.     Plaintiff’s claims are typical of the claims of the other members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       51.     Plaintiff will fairly and adequately protect the interests of the other members of

the Class, and has retained counsel competent and experienced in class and securities litigation.

       52.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

               a)      whether the federal securities laws were violated by Defendants’ acts and

                       omissions as alleged herein;

               b)      whether Defendants participated in and pursued the common course of

                       conduct complained of herein;



                                                 17
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 19 of 31 PageID: 19



                  c)     whether documents, press releases, and other statements disseminated to

                         the investing public and the Company’s shareholders during the Class

                         Period misrepresented material facts about the business, finances, and

                         prospects of Kodak;

                  d)     whether statements made by Defendants to the investing public during the

                         Class Period misrepresented and/or omitted to disclose material facts

                         about the business, finances, value, performance and prospects of Kodak;

                  e)     whether the market price of Kodak common stock during the Class Period

                         was artificially inflated due to the material misrepresentations and failures

                         to correct the material misrepresentations complained of herein; and

                  f)     the extent to which the members of the Class have sustained damages and

                         the proper measure of damages.

        53.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

VI.     UNDISCLOSED ADVERSE FACTS

        54.       The market for Kodak’s securities was an open, well-developed and efficient

market at all relevant times. As a result of these materially false and misleading statements and

failures to disclose described herein, Kodak’s securities traded at artificially inflated prices

during the Class Period. Plaintiff and the other members of the Class purchased or otherwise
                                                   18
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 20 of 31 PageID: 20



acquired Kodak’s securities relying upon the integrity of the market price of the Company’s

securities and market information relating to Kodak and have been damaged thereby.

       55.     During the Class Period, Defendants materially misled the investing public,

thereby inflating the price of Kodak’s securities, by publicly issuing false and misleading

statements and omitting to disclose material facts necessary to make Defendants’ statements, as

set forth herein, not false and misleading. Said statements and omissions were materially false

and misleading in that they failed to disclose material adverse non-public information and

misrepresented the truth about the Company, as well as its business, accounting, financial

operations and prospects, as alleged herein.

       56.     At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and the other members of the Class. As described herein, during

the Class Period, Defendants made or caused to be made a series of materially false and

misleading statements about Kodak’s financial well-being and prospects.

       57.     These material misstatements and omissions had the cause and effect of creating

in the market an unrealistically positive assessment of the Company and its financial well-being

and prospects, thus causing the Company’s securities to be overvalued and artificially inflated at

all relevant times. Defendants’ materially false and misleading statements made during the Class

Period resulted in Plaintiff and the other members of the Class purchasing the Company’s

securities at artificially inflated prices, thus causing the damages complained of herein.

VII.   LOSS CAUSATION

       58.     During the Class Period, as detailed herein, Defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the prices of Kodak’s
                                                 19
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 21 of 31 PageID: 21



securities and operated as a fraud or deceit on Class Period purchasers of Kodak’s securities by

failing to disclose to investors that the Company’s financial results were materially misleading

and misrepresented material information. When Defendants’ misrepresentations and fraudulent

conduct were disclosed and became apparent to the market, the prices of Kodak’s securities fell

precipitously as the prior inflation came out of the Company’s stock price. As a result of their

purchases of Kodak’s securities during the Class Period, Plaintiff and the other Class members

suffered economic loss.

       59.     By failing to disclose the true state of the Company’s financial statements,

investors were not aware of the true state of the Company’s financial status.          Therefore,

Defendants presented a misleading picture of Kodak’s business practices and procedures. Thus,

instead of truthfully disclosing during the Class Period the true state of the Company’s business,

Defendants caused Kodak to conceal the truth.

       60.     Defendants’ false and misleading statements had the intended effect and caused

Kodak’s common stock to trade at artificially inflated levels throughout the Class Period. The

stock price drops discussed herein caused real economic loss to investors who purchased the

Company’s securities during the Class Period.

       61.     The decline in the price of Kodak’s common stock after the truth came to light

was a direct result of the nature and extent of Defendants’ fraud finally being revealed to

investors and the market. The timing and magnitude of Kodak’s common stock price declines

negates any inference that the loss suffered by Plaintiff and the other Class members was caused

by changed market conditions, macroeconomic or industry factors, or Company-specific facts

unrelated to the Defendants’ fraudulent conduct. The economic loss suffered by Plaintiff and the

other Class members was a direct result of Defendants’ fraudulent scheme to artificially inflate
                                                20
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 22 of 31 PageID: 22



the prices of Kodak’s securities and the subsequent decline in the value of Kodak’s securities

when Defendants’ prior misrepresentations and other fraudulent conduct were revealed.

VIII. SCIENTER ALLEGATIONS

       62.     As alleged herein, the Individual Defendants acted with scienter in that the

Individual Defendants knew that the public documents and statements issued or disseminated in

the name of the Company during the Class Period were materially false and misleading; knew

that such statements or documents would be issued or disseminated to the investing public; and

knowingly and substantially participated or acquiesced in the issuance or dissemination of such

statements or documents as primary violations of the federal securities laws.

       63.     As set forth herein, the Individual Defendants, by virtue of their receipt of

information reflecting the true facts regarding Kodak, their control over, receipt and/or

modification of Kodak’s allegedly materially misleading statements and omissions, and/or their

positions with the Company which made them privy to confidential information concerning

Kodak, participated in the fraudulent scheme alleged herein.

IX.    APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD-ON-THE-
       MARKET DOCTRINE

       64.     At all relevant times, the market for Kodak’s securities was an efficient market for

the following reasons, among others:

               a)     Kodak securities met the requirements for listing, and were listed and

                      actively traded on the NYSE, a highly efficient market;

               b)     As a regulated issuer, Kodak filed periodic public reports with the SEC

                      and the NYSE;




                                                21
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 23 of 31 PageID: 23



               c)      Kodak securities were followed by securities analysts employed by major

                       brokerage firms who wrote reports which were distributed to the sales

                       force and certain customers of their respective brokerage firms. Each of

                       these reports was publicly available and entered the public marketplace;

                       and

               d)      Kodak regularly issued press releases which were carried by national

                       newswires. Each of these releases was publicly available and entered the

                       public marketplace.

       65.     As a result of the foregoing, the market for Kodak’s securities promptly digested

current information regarding Kodak from all publicly available sources and reflected such

information in Kodak’s stock price. Under these circumstances, all purchasers of Kodak’s

securities during the Class Period suffered similar injury through their purchase of Kodak’s

securities at artificially inflated prices and a presumption of reliance applies.

       66.     A Class-wide presumption of reliance is also appropriate in this action under the

U.S. Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

(1972), because Plaintiff’s fraud claims are grounded in Defendants’ omissions of material fact

of which there is a duty to disclose. As this action involves Defendants’ failure to disclose

material adverse information regarding Kodak’s business practices, financial results and

condition, and the Company’s internal controls—information that Defendants were obligated to

disclose during the Class Period but did not—positive proof of reliance is not a prerequisite to

recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

investor might have considered such information important in the making of investment

decisions.
                                                  22
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 24 of 31 PageID: 24



X.     NO SAFE HARBOR

       67.     The federal statutory safe harbor provided for forward-looking statements under

certain circumstances does not apply to any of the allegedly false statements pleaded in this

Complaint. The statements alleged to be false and misleading herein all relate to then-existing

facts and conditions. In addition, to the extent certain of the statements alleged to be false may

be characterized as forward-looking, they were not identified as “forward-looking statements”

when made, and there were no meaningful cautionary statements identifying important factors

that could cause actual results to differ materially from those in the purportedly forward-looking

statements.

       68.     In the alternative, to the extent that the statutory safe harbor is determined to

apply to any forward-looking statements pleaded herein, Defendants are liable for those false

forward-looking statements because at the time each of those forward-looking statements was

made, the speaker had actual knowledge that the forward-looking statement was materially false

or misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of Kodak who knew that the statement was false when made.

XI.    CLAIMS AGAINST DEFENDANTS

                                             COUNT I
                      Violation of Section 10(b) of the Exchange Act and
                             Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants

       69.     Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein. This claim is asserted against all Defendants.

       70.     During the Class Period, Kodak and the Individual Defendants carried out a plan,

scheme and course of conduct which was intended to and, throughout the Class Period, did: (i)


                                                 23
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 25 of 31 PageID: 25



deceive the investing public, including Plaintiff and the other Class members, as alleged herein;

(ii) artificially inflate and maintain the market price of Kodak securities; and (iii) cause Plaintiff

and the other members of the Class to purchase Kodak securities at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, defendants, and each of them,

took the actions set forth herein.

       71.     These Defendants: (a) employed devices, schemes, and artifices to defraud; (b)

made untrue statements of material fact and/or omitted to state material facts necessary to make

the statements not misleading; and (c) engaged in acts, practices and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Kodak securities in violation of §10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder.              Defendants are sued as primary

participants in the wrongful and illegal conduct charged herein. The Individual Defendants are

also sued herein as controlling persons of Kodak, as alleged herein.

       72.     In addition to the duties of full disclosure imposed on Defendants as a result of

their making of affirmative statements and reports, or participation in the making of affirmative

statements and reports to the investing public, they each had a duty to promptly disseminate

truthful information that would be material to investors in compliance with the integrated

disclosure provisions of the SEC, as embodied in SEC Regulation S-X (17 C.F.R. § 210.01, et

seq.) and S-K (17 C.F.R. § 229.10, et seq.) and other SEC regulations, including accurate and

truthful information with respect to the Company’s operations, financial condition and

performance so that the market prices of the Company’s publicly traded securities would be

based on truthful, complete and accurate information.



                                                 24
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 26 of 31 PageID: 26



       73.     Kodak and the Individual Defendants, individually and in concert, directly and

indirectly, by the use of means or instrumentalities of interstate commerce and/or of the mails,

engaged and participated in a continuous course of conduct to conceal adverse material

information about the business, business practices, performance, operations and future prospects

of Kodak as specified herein. These Defendants employed devices, schemes and artifices to

defraud, while in possession of material adverse non-public information and engaged in acts,

practices, and a course of conduct as alleged herein in an effort to assure investors of Kodak’s

value and performance and substantial growth, which included the making of, or the

participation in the making of, untrue statements of material facts, and omitting to state material

facts necessary in order to make the statements made about Kodak and its business, operations

and future prospects, in light of the circumstances under which they were made, not misleading,

as set forth more particularly herein, and engaged in transactions, practices and a course of

business which operated as a fraud and deceit upon the purchasers of Kodak’s securities during

the Class Period.

       74.     Each of the Individual Defendants’ primary liability, and controlling person

liability, arises from the following facts: (i) each of the Individual Defendants was a high-level

executive and/or director at the Company during the Class Period; (ii) each of the Individual

Defendants, by virtue of his responsibilities and activities as a senior executive officer and/or

director of the Company, was privy to and participated in the creation, development and

reporting of the Company’s operational and financial projections and/or reports; (iii) the

Individual Defendants enjoyed significant personal contact and familiarity with each other, and

were advised of and had access to other members of the Company’s management team, internal

reports, and other data and information about the Company’s financial condition and
                                                25
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 27 of 31 PageID: 27



performance at all relevant times; and (iv) the Individual Defendants were aware of the

Company’s dissemination of information to the investing public which they knew or recklessly

disregarded was materially false and misleading.

       75.     These Defendants had actual knowledge of the misrepresentations and omissions

of material facts set forth herein, or acted with reckless disregard for the truth in that they failed

to ascertain and to disclose such facts, even though such facts were readily available to them.

Such Defendants’ material misrepresentations and/or omissions were done knowingly or

recklessly, and for the purpose and effect of concealing Kodak’s operating condition, business

practices and future business prospects from the investing public and supporting the artificially

inflated price of its common stock. As demonstrated by their overstatements and misstatements

of the Company’s financial condition and performance throughout the Class Period, the

Individual Defendants, if they did not have actual knowledge of the misrepresentations and

omissions alleged, were severely reckless in failing to obtain such knowledge by deliberately

refraining from taking those steps necessary to discover whether those statements were false or

misleading.

       76.     As a result of the dissemination of the materially false and misleading information

and failure to disclose material facts, as set forth above, the market price of Kodak securities was

artificially inflated during the Class Period. In ignorance of the fact that the market price of

Kodak shares was artificially inflated, and relying directly or indirectly on the false and

misleading statements made by Defendants, upon the integrity of the market in which the

securities trade, and/or on the absence of material adverse information that was known to or

recklessly disregarded by Defendants but not disclosed in public statements by these Defendants



                                                 26
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 28 of 31 PageID: 28



during the Class Period, Plaintiff and the other members of the Class acquired Kodak securities

during the Class Period at artificially inflated high prices and were damaged thereby.

        77.     At the time of said misrepresentations and omissions, Plaintiff and the other

members of the Class were ignorant of their falsity and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known of the true performance, business

practices, future prospects and intrinsic value of Kodak, which were not disclosed by

Defendants, Plaintiff and the other members of the Class would not have purchased or otherwise

acquired Kodak securities during the Class Period, or, if they had acquired such securities during

the Class Period, they would not have done so at the artificially inflated prices which they paid.

        78.     By virtue of the foregoing, Kodak and the Individual Defendants each violated

§10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.

        79.     As a direct and proximate result of the Individual Defendants’ wrongful conduct,

Plaintiff and the other members of the Class suffered damages in connection with their purchases

of the Company’s securities during the Class Period.

                                            COUNT II
                          Violation of Section 20(a) of the Exchange Act
                               Against The Individual Defendants

        80.     Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

        81.     The Individual Defendants were and acted as controlling persons of Kodak within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions with the Company, participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the Company’s actual performance, the Individual Defendants had

the power to influence and control and did influence and control, directly or indirectly, the

                                                27
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 29 of 31 PageID: 29



decision-making of the Company, including the content and dissemination of the various

statements which Plaintiff contends are false and misleading. Each of the Individual Defendants

was provided with or had unlimited access to copies of the Company’s reports, press releases,

public filings and other statements alleged by Plaintiff to be misleading prior to and/or shortly

after these statements were issued, and had the ability to prevent the issuance of the statements or

cause the statements to be corrected.

       82.     In addition, each of the Individual Defendants had direct involvement in the day-

to-day operations of the Company and, therefore, is presumed to have had the power to control

or influence the particular transactions giving rise to the securities violations as alleged herein

and exercised the same.

       83.     As set forth above, Kodak and the Individual Defendants each violated §10(b) and

Rule 10b-5 by their acts and omissions as alleged in this Complaint.            By virtue of their

controlling positions, the Individual Defendants are liable pursuant to §20(a) of the Exchange

Act. As a direct and proximate result of these Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their purchases of the

Company’s securities during the Class Period.

XII.   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for judgment as

follows:

       a)      Declaring this action to be a class action pursuant to Rule 23(a) and (b)(3) of the

               Federal Rules of Civil Procedure on behalf of the Class defined herein;

       b)      Awarding Plaintiff and the other members of the Class damages in an amount

               which may be proven at trial, together with interest thereon;
                                                28
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 30 of 31 PageID: 30



      c)     Awarding Plaintiff and the other members of the Class pre-judgment and post-

             judgment interest, as well as their reasonable attorneys’ and experts’ witness fees

             and other costs; and

      d)     Awarding such other relief as this Court deems appropriate.

XIII. JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury.
                                            Respectfully submitted,

DATED: August 13, 2020
                                            CARELLA, BYRNE, CECCHI, OLSTEIN,
                                            BRODY & AGNELLO, P.C.

                                            /s/ James E. Cecchi
                                            James E. Cecchi
                                            Donald A. Ecklund
                                            5 Becker Farm Road
                                            Roseland, New Jersey 07068
                                            Telephone: (973) 994-1700
                                            Facsimile: (973) 994-1744
                                            jcecchi@carellabyrne.com

                                            Liaison Counsel for Plaintiff Tiandong Tang

                                            SAXENA WHITE P.A.
                                            Maya Saxena
                                            Joseph E. White, III
                                            Lester R. Hooker
                                            7777 Glades Road, Suite 300
                                            Boca Raton, FL 3334
                                            Telephone: (561) 394-3399
                                            Facsimile: (561) 394-3382
                                            msaxena@saxenawhite.com
                                            jwhite@saxenawhite.com
                                            lhooker@saxenawhite.com

                                                   -and-

                                            Steven B. Singer
                                            10 Bank Street, 8th Floor
                                            White Plains, NY 10606
                                              29
Case 3:20-cv-10462-FLW-ZNQ Document 1 Filed 08/13/20 Page 31 of 31 PageID: 31



                                   Telephone: (914) 437-8551
                                   Facsimile: (888) 631-3611
                                   ssinger@saxenawhite.com

                                   Counsel for Plaintiff Tiandong Tang




                                     30
